DETAILED ACTION
1.	The present application 17/110,605 filed on 12/03/2020, is being examined under the pre-AIA  first to invent provisions.  A preliminary amendment filed on 01/08/2021 has been acknowledged. Claims 1-14 are canceled. Claims 15-25 are pending.
2	The drawings received on 12/03/2020 are accepted by the Examiner.
						Priority
3.	Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
4.	This information disclosure statements which filed on 12/03/2020 are acknowledged. 
Review under 35 USC § 101
5.	Claims 15-25 are directed to a system, an article of manufacture have been reviewed.  Claims 15-25 are appeared to be in one of the statutory categories [e.g. an article of manufacture].  Claims 15-25 recites a non-transitory computer-readable non-transitory medium storing software code representing instructions to perform a method of linking data of a source to a target database. Claims 15-25 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 15-25 qualified as eligible subject Matter under 35 USC 101.            

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 15-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,878,945 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
   For example:

Patent No.: US 10,878,945 B2
Instant  Application: 17/110,605

1. A method comprising: 




accessing a target database
 comprising at least one table associated with a first concept or property of a reference ontology, wherein the target database is defined by a user selected first set of concepts and properties of the reference ontology; 
defining a data source ontology for a data source comprising a dataset, said data source ontology comprising a second concept or property; and creating a link between said second concept or property of the data source ontology and said first concept or property of the reference ontology, said link defining to which table of said target database data related. 
    



   













 


 receiving a target database comprising at least one table defined by a first set of concepts or properties of a reference ontology selected by a user; generating a data source ontology associated a set of concepts or properties, the second set being different from the first set; and 

  creating a link between said first and second sets that relates the second set to the table of the target database; and integrating data into the target database based on the created link. 

















	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the limitation "the second set". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	Claims 15-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox et al. (US 2003/012065 A1), hereinafter Fox and in view of Hosokawa (US 2008/0082574 A1).
Referring to claim 15, Fox discloses a computer-readable, non-transitory medium storing software code representing instructions (See para. [0110], a mapping processor to generates respective source and target mapping or linking)  that when executed by a computing system cause the computing system to perform a method of linking data of a data source to a target database (See para. [0047] and para. [0110], the mapping processor includes a class identifier for identifying ontology classes with corresponding to components of a source and target schema database/store), the method comprising: 
receiving a target database comprising at least one table defined by a first set of concepts or properties of a data schema selected by a user (See para. [0103], para. [0104], receiving imported data comprising at least table-based data schema such as a relational database RDMS schema) comprising:
 generating a data source ontology associated a set of concepts or properties, the second set being different from the first set (See para. [0106], creating a common ontology model associated with source data schema, the source data schema is different from the target schema); and
 creating a link between said first and second sets […] (See para. [0107], para. [0137]-para. [0140] and Figures 5-6, creating a mapping between the source and target data schema); integrating data into target database based on the created link (See para. [0107], conforming the source data schema into target data schema based on the mapping).
Fox does not explicitly disclose receiving a target knowledge defined by a first set of concepts or properties of a reference ontology selected by a user and creating a link between said first and second set to a table of the target knowledge.
	Hosokawa discloses receiving a target knowledge defined by a first set of concepts or properties of a reference ontology selected by a user (See para. [0005], para. [0101], para. [0121], the system receives a selected target class, which includes a first set of knowledge or concept of an ontology); and creating a link between said first and second sets that relates the second set to the table of the target knowledge (See para. [0102] and para. [0103], acquiring an association to attribute list including all the attributes of the integration target class in the integration ontology X and also including the attributes in the integration ontology Y corresponding to the attribute defined in the target class); and integrating data into the target knowledge based on the created link (See para. [0104]-para. [0105], an integrated target class has been stored based on the association of the attribute mapping information). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art at the time of invention was made to modify received information of Fox as a target knowledge defined by a first set of concepts or properties of a reference ontology selected by a user, taught by Hosokawa. Skilled artisan would have been motivated to compare and analyze attributes of respective ontologies and associate the knowledge with each other when the knowledge belong to different ontologies have a high degree of similarity to facilitate integration of ontologies by clarifying the correspondence between the knowledge in the ontologies (See Hosokawa, para. [0010] and para. [0011]). In addition, both of the references (Hosokawa and Fox) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as ontology integration. This close relation between both of the references highly suggests an expectation of success.
	As to claim 16, Fox discloses wherein integrating comprises storing the data in the target database (See para. [0125], [0412], storing a mapping of the target schema into the ontology model is given a table CXXI, transforming the input source relational database schema into a relationship database in the target schema). 
As to claim 17, Fox discloses storing said link into a data integration module (See para. [0073], storing a mapping of a first schema into a central ontology model, and a mapping of a second schema into the central ontology model). 
As to claim 18, Fox discloses wherein creating said link further comprises mapping the first and second set based on relational queries (See para. [0051] and para. [0135] mapping and transforming data confirming with an input, or source data schema into an output, or target data schema in response to a SQL query, which when applied to relational databases from a source RDBS, populates relational databases in a target RDBS);
As to claim 19, Fox discloses wherein creating said link further comprises assembling a query on the second set (See para. [0126] and para. [0177], para. [0222], para. [0223], creating a suitable SQL query for transforming databases conforming to the source RDBS into databases conforming to the target RDB).
As to claim 20, Fox discloses generating the data source ontology further comprises providing a user interface for converting a relational schema representation of the data source to an ontology (See para. [0052] and [0070]- para. [0072] and Figures 9A-9E, a schema-to-ontology mapper maps at least one primary data structure of the schema to the ontology model for a source RDBS). 
As to claim 21, Fox discloses linking an ontological representation of the target database with a relational representation of the target database (See para. [0052] and [0070]- para. [0072], a schema-to-ontology mapper maps at least one secondary data structure of the schema to the ontology model for a target RDBS). 
	As to claim 22, Fox discloses linking an ontological representation of a data source with a relational representation of the data source See para. [0052], para. [0062] para. [0125], a schema-to-ontology mapper maps the source schema into an ontology model and applies a relation database from the source schema to produce a relational database in the target schema). 
As to claim 23, Fox discloses wherein linking the ontological representations with the relational representations further comprises recording a relationship by means of meta representations (See para [0358], para. [0446], para. [0460] representing fields of the source and target RDBS in terms of properties of the ontology model using symbols for properties and deriving expressions for target symbols in terms of source symbols). 
As to claim 24. Fox discloses wherein linking the ontological representations with the relational representations further comprises recording a relationship by means of meta representations (See para [0358], para. [0446], para. [0460] representing fields of the source and target RDBS in terms of properties of the ontology model using symbols for properties and deriving expressions for target symbols in terms of source symbols).. 

9.	Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox  (US 2003/012065 A1) and in view of Hosokawa (US 2008/0082574 A1) and further in view of Munir et al (“Ontology Assisted Query Reformulation using the Semantic and Assertion Capabilities of OWL-DL Ontologies”, 2008). 
	As to claim 25, Fox does not explicitly disclose wherein the data comprises medical data of a clinical trial. 
	Munir discloses wherein the data comprises medical data of a clinical trial (See page 84, Section 3.1.1., a small subset of clinical trial metadata). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify Fox’s system to include the data comprises medical data of a clinical trial, as taught by Munir, in order to assist researchers by simplifying the process of formulating queries without requiring complete knowledge of the information structure of the underlying data sources in the biomedical field (see page 81, abstract). In addition, all of the references (Munir, Hosokawa and Fox) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data ontology. This close relation between all of the references highly suggests an expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Miloslavsky et al. (US 2009/0077531 A1) discloses a method to generate a software framework based on semantic modeling and business rules. In one embodiment, a method implemented in a data processing system, includes: receiving input from one or more first users to generate a first ontology describing a software requirement; receiving input from one or more second users to map the first ontology to a second ontology describing software tools; and generating a software framework in the data processing system based on the input received from the one or more second users to map the first ontology to the second ontology.
	Hosomi et al. US 2010/0121885 A1) discloses a technique for structuralizing ontology in a prescribed form to a structure to which features of data are reflected. An ontology processing device has a structuralizing device for structuralizing properties of the ontology in the prescribed form generated from a set of instance data containing a combination of a subject, a property, and an object expressed with a character string according to the features of the object, and has a ontology storage device which stores the ontology structuralized by the structuralizing device. With this structure, the properties of the ontology in the prescribed form are corrected or expressed as an ontology structure by reflecting the characteristics of a set of the objects obtained from the data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153